                        Case 1:17-cv-05221-LLS Document 173 Filed 08/26/21 Page 1 of 2
.,-.,                   Case 1:17-cv-05221-LLS Document 155 Filed 09/26/20 Page 1 of 2
:c.-· -n-ril G'"'
              ·,l \1'·
                     ,--. L
                                                                      •l lSDC SD~\·
                                         UNITED STATES DISTRICT COURT DOCUMENT
                                        SOUTHERN DISTRICT OF NEW YORK ELECTRONIC.ALL y FILED
        Cl    KA THY TOWNSEND GRIFFIN, et.al,
                                                                                             DOC#:
        LU                                                                                   DATEF-11-,E-.D-:-1~( ~
                                                                                                                  - 6
                                                                                                                    - /~~- ,-
    en        Plaintiffs,
    er
    0         vs.                                                              ECFCASE
    0                                                                          17-CV-5221 (LLS)
   z          EDWARD CHRISTOPHER SHEERAN, et.al.,
   LU         Defendants.                                                      NOTICE OF MOTION-
   0                                                                           PLAINTIFFS' FIRST

   ~
                                                                               MOTION IN LIM/NE

  w          ________________ /
  ~
                        PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law, and all

              prior proceedings had herein, the enumerated Plaintiffs, collectively, will move this Court, before

              the Honorable Louis L. Stanton, at the Daniel Patrick Moynihan United States Courthouse,

              Courtoom 21C, 500 Pearl Street, New York, New York, 10007, on a date and time to be

              determined by the Court, for an Order excluding the testimony of Mr. Stuart Camp.

                        The reasons and grounds for this motion are more fully described in the accompanying

              papers.

                        Oral argument, if any shall be directed by the Court, shall be held on a date and at a time

              designated by the Court.

                        DA TED this 26 th day of September, 2020.




                                                            1,.
                                                            , ...o~   ~
                                                                           I    D J-
                                                                               ~~
                                                                                         ~ ~0               t;l..:tc. '\ ~ :,J
                                                            ~ ,I'\...:. ~-kl,_--t._ ~ ~~ ""'-tk ,k....._
                                                            r," 4... h-~~ 1 'vl1,.. C6-\ \ ~ - . . _ ,
                                                                  ~     (t~'-a.,~              \S d.-cA~-
                                                                         ~~ O ~ -                      ~ L ~ sr~~
                                                                                                                      .8" ,,_, /"L!
    Case 1:17-cv-05221-LLS Document 173 Filed 08/26/21 Page 2 of 2
    Case 1:17-cv-05221-LLS Document 155 Filed 09/26/20 Page 2 of 2

                                FRANK & RICE, P.A.


                                Respectfully Submitted,



                                Patrick R. Frank, Esq.
                                Florida Bar Number: 0642770
                                Keisha D. Rice, Esq.
                                Katherine L. Viker, Esq.
                                Frank & Rice, P.A.
                                325 West Park Avenue
                                Tallahassee, Florida 32301
                                Telephone: (850) 629-4168
                                Facsimile: (850) 629-4184
                                Attomey(s) for Plaintiffs




                                   2


•
